DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/22 has been entered.

Status of Claims
Claims 1-26, 31, 35-36, 40-42, and 46 have been cancelled. Claims 27-28 and 49 are amended. Claims 27-30, 32-34, 37-39, 43-45, and 47-52 are pending. 

Response to Arguments
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claims 27, 30, and 49, Applicant asserts that the cited prior art does not teach, "determining, by a portable electronic device, that a performance parameter of the person has exceeded a predetermined threshold" and "sending, in response to determining that the performance parameter of the person has exceeded the predetermined threshold, an electronic notification that the person is participating in the activity from a portable electronic device of the person to a remote user,” (Remarks at pg. 7). Examiner, however, respectfully disagrees.
Namely, Haughay teaches determining, by a portable electronic device, that a performance parameter of the person has exceeded a predetermined threshold (see e.g. at least p. 42-43, Fig. 3-4, and related text, disclosing the electronic device 100, i.e. portable device, determining that the user begins a workout, i.e. exceeds a predetermined threshold performance parameter; see also e.g. at least p. 47, reciting: “For example, as user 202 passes the 2-mile mark, an audible cue played through headset 206 may announce a 2-mile split of 10:27. If user 202 has a lead over user 402, cues may be played if the lead is less than a predetermined distance. For example, if the lead is less than 100 feet, an audible cue may be played, such as "he's right behind you." For smaller leads, an audible cue may be the sound of footsteps thumping. In other embodiments, the electronic device may be configured to provide tactile feedback, such as a vibration. For example, electronic device 100 may vibrate at each 1-mile split”) and sending, in response to determining that the performance parameter of the person has exceeded the predetermined threshold, an electronic notification that the person is participating in the activity from a portable electronic device of the person to a remote user (see e.g. at least p. 47-49, Fig.5, and related text, illustrating a real-time interaction between two or more users simultaneously performing an exercise routine, wherein the users are in remote locations, and wherein the performance metrics of the remote users are provided locally to each other, and further wherein audible motivational messages are automatically output locally to each user based on the performance parameters of the user in response to the crossing of both constant and relative thresholds, see also p. 47, reciting: “For example, as user 202 passes the 2-mile mark, an audible cue played through headset 206 may announce a 2-mile split of 10:27. If user 202 has a lead over user 402, cues may be played if the lead is less than a predetermined distance. For example, if the lead is less than 100 feet, an audible cue may be played, such as "he's right behind you." For smaller leads, an audible cue may be the sound of footsteps thumping.”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30, 32-34, 37-39, 43-45, 47-48, and 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites: "A method of motivating a person during an activity, the method comprising:
determining, by a portable electronic device, that a performance parameter of the person has exceeded a predetermined threshold;
sending, in response to determining that the performance parameter of the person has exceeded the predetermined threshold, an electronic notification that the person is participating in the activity from the portable electronic device of the person to a remote user;
receiving electronic motivational content on the portable electronic device of the person in response to sending the notification, wherein the electronic motivational content comprises an electronic audio file, and wherein the portable electronic device includes a microprocessor, a display screen, a user interface, a satellite positioning system receiver, a memory, and a wireless communication transceiver; and
playing, in response to receiving the electronic motivational content, the electronic audio file to the person during the activity via the portable electronic device to motivate the person during the activity."
This language is vague and indefinite for at least the following reasons:
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims:
“an electronic notification”
“the notification”
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
“to motivate the person during the activity”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method of motivating a person during an activity, the method comprising:
determining, by a portable electronic device, that a performance parameter of the person has exceeded a predetermined threshold;
sending, in response to determining that the performance parameter of the person has exceeded the predetermined threshold, an electronic notification that the person is participating in the activity from the portable electronic device of the person to a remote user;
receiving electronic motivational content on the portable electronic device of the person in response to sending the electronic notification, wherein the electronic motivational content comprises an electronic audio file, and wherein the portable electronic device includes a microprocessor, a display screen, a user interface, a satellite positioning system receiver, a memory, and a wireless communication transceiver; and
playing, in response to receiving the electronic motivational content, the electronic audio file to the person during the activity via the portable electronic device [intended to motivate the person during the activity]."
Claims 28-29, 47, and 50-52 are further rejected as depending on this claim.

Claim 28 recites: "The method of claim 27, wherein the sending the notification is automatically initiated by the portable electronic device in response to the determining that the performance parameter of the person has exceeded the predetermined threshold."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 27 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 27, wherein the sending the electronic notification is automatically initiated by the portable electronic device in response to the determining that the performance parameter of the person has exceeded the predetermined threshold."

Claim 29 recites: "The method of claim 27, wherein the notification comprises a map indicating the person's location."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 27 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 27, wherein the electronic notification comprises a map indicating the person's location."

Claim 30 recites: "A method of motivating a person during an activity, the method comprising:
sending a notification that the person is participating in the activity from a portable electronic device of the person, wherein the notification is sent automatically in response to a performance parameter of the person exceeding a predetermined threshold;
receiving an electronic video file on the portable electronic device of the person after sending the notification, wherein the portable electronic device includes:
a microprocessor, 
a display screen, 
a user interface, 
satellite positioning system receiver, 
a memory, and 
a wireless communication transceiver; and
playing the electronic video file to the person during the activity via the portable electronic device to motivate the person during the activity."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 27 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method of motivating a person during an activity, the method comprising:
sending a notification that the person is participating in the activity from a portable electronic device of the person, wherein the notification is sent automatically in response to a performance parameter of the person exceeding a predetermined threshold;
receiving an electronic video file on the portable electronic device of the person after sending the notification, wherein the portable electronic device includes:
a microprocessor, 
a display screen, 
a user interface, 
satellite positioning system receiver, 
a memory, and 
a wireless communication transceiver; and
playing the electronic video file to the person during the activity via the portable electronic device [intended to motivate the person during the activity]."
Claims 32-34, 37-39, 43-45, and 48 are further rejected as depending on this claim.

Claim 50 recites: "The method of claim 27, further comprising sending the notification when a performance parameter of the person exceeds a predetermined threshold, wherein the performance parameter is determined by the portable electronic device of the person."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 27 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 27, further comprising sending the electronic notification when a performance parameter of the person exceeds a predetermined threshold, wherein the performance parameter is determined by the portable electronic device of the person."

Claim 51 recites: "The method of claim 27, further comprising receiving input from the person on the portable electronic device to initiate sending the notification.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 27 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 27, further comprising receiving input from the person on the portable electronic device [intended to initiate sending the electronic notification].”

Claim 52 recites: “The method of claim 27, wherein the notification comprises a message posted in an online community.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 27 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“The method of claim 27, wherein the electronic notification comprises a message posted in an online community.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 27-30, 37-39, 43-45, and 47-51 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Haughay (US 2010/0062818 A1).

Regarding claim 27, Haughay discloses a method of motivating a person during an activity (see e.g. at least Abstract, Fig. 4, and related text), the method comprising:
determining, by a portable electronic device, that a performance parameter of the person has exceeded a predetermined threshold (see e.g. at least p. 42-43, Fig. 3-4, and related text, disclosing the electronic device 100, i.e. portable device, determining that the user begins a workout, i.e. exceeds a predetermined threshold performance parameter; see also e.g. at least p. 47, reciting: “For example, as user 202 passes the 2-mile mark, an audible cue played through headset 206 may announce a 2-mile split of 10:27. If user 202 has a lead over user 402, cues may be played if the lead is less than a predetermined distance. For example, if the lead is less than 100 feet, an audible cue may be played, such as "he's right behind you." For smaller leads, an audible cue may be the sound of footsteps thumping. In other embodiments, the electronic device may be configured to provide tactile feedback, such as a vibration. For example, electronic device 100 may vibrate at each 1-mile split”);
sending, in response to determining that the performance parameter of the person has exceeded the predetermined threshold, an electronic notification that the person is participating in the activity from the portable electronic device of the person to a remote user (see e.g. at least p. 47-49, Fig.5, and related text, illustrating a real-time interaction between two or more users simultaneously performing an exercise routine, wherein the users are in remote locations, and wherein the performance metrics of the remote users are provided locally to each other, and further wherein audible motivational messages are automatically output locally to each user based on the performance parameters of the user in response to the crossing of both constant and relative thresholds, see also p. 47, reciting: “For example, as user 202 passes the 2-mile mark, an audible cue played through headset 206 may announce a 2-mile split of 10:27. If user 202 has a lead over user 402, cues may be played if the lead is less than a predetermined distance. For example, if the lead is less than 100 feet, an audible cue may be played, such as "he's right behind you." For smaller leads, an audible cue may be the sound of footsteps thumping.”);
receiving electronic motivational content on the portable electronic device of the person in response to sending the electronic notification (e.g. step 306, see e.g. at least p. 25, 37, 42-49, Fig. 3-5, and related text, playing, on electronic device 100, motivational graphics, workout files, and/or media regarding a virtual competition between users 202 and 402, wherein the motivational graphics, workout files, and/or media are "streamed" from server 154 via wireless network 162 in real-time), wherein the electronic motivational content comprises an electronic audio file (see e.g. at least p. 21, 25, 37, 46, wherein the motivational graphics, workout files, and/or media include audio and video media files to motivate the user), and wherein the portable electronic device includes a microprocessor (e.g. at least processor(s) 102, see e.g. at least p. 19, Fig. 1, and related text), a display screen (e.g. at least display device, see e.g. at least p. 19, Fig. 1, and related text), a user interface (e.g. at least user input device 112, see e.g. at least p. 19, Fig. 1, and related text), a satellite positioning system receiver (e.g. at least sensor input 114, GPS, see e.g. at least p. 19, 27, Fig. 1, and related text), a memory (e.g. at least storage device 108, see e.g. at least p. 19, Fig. 1, and related text), and a wireless communication transceiver (e.g. at least antennae 118, see e.g. at least p. 19, Fig. 1, and related text); and
playing, in response to receiving the electronic motivational content, the electronic audio file to the person during the activity via the portable electronic device [intended to motivate the person during the activity] (e.g. step 306, see e.g. at least p. 25, 37, 42-49, Fig. 3-5, and related text, wirelessly streaming, on electronic device 100, the motivational graphics, workout files, and/or media from server 154, wherein the motivational graphics, workout files, and/or media include audio and video media files to motivate the user).

Regarding claim 28, Haughay teaches that the sending the electronic notification is automatically initiated by the portable electronic device in response to the determining that the performance parameter of the person has exceeded the predetermined threshold (e.g. step 304, see e.g. at least p. 42, Fig. 3-4, and related text, communicating, via electronic device 100, user's performance metrics indicating that user has started a workout).

Regarding claim 29, Haughay teaches that the electronic notification comprises a map indicating the person's location (p. 45).

Regarding claim 30, Haughay discloses a method of motivating a person during an activity (see e.g. at least Abstract, Fig. 4, and related text), the method comprising:
sending a notification that the person is participating in the activity from a portable electronic device of the person, wherein the electronic notification is sent automatically in response to a performance parameter of the person exceeding a predetermined threshold (see e.g. at least p. 47-49, Fig.5, and related text, illustrating a real-time interaction between two or more users simultaneously performing an exercise routine, wherein the users are in remote locations, and wherein the performance metrics of the remote users are provided locally to each other, and further wherein audible motivational messages are automatically output locally to each user based on the performance parameters of the user in response to the crossing of both constant and relative thresholds, see also p. 47, reciting: “For example, as user 202 passes the 2-mile mark, an audible cue played through headset 206 may announce a 2-mile split of 10:27. If user 202 has a lead over user 402, cues may be played if the lead is less than a predetermined distance. For example, if the lead is less than 100 feet, an audible cue may be played, such as "he's right behind you." For smaller leads, an audible cue may be the sound of footsteps thumping.”);
receiving an electronic video file on the portable electronic device of the person after sending the notification (e.g. step 306, see e.g. at least p. 25, 37, 42-49, Fig. 3-5, and related text, playing, on electronic device 100, motivational graphics, workout files, and/or media regarding a virtual competition between users 202 and 402, wherein the motivational graphics, workout files, and/or media are "streamed" from server 154 via wireless network 162 in real-time), wherein the portable electronic device includes:
a microprocessor (e.g. at least processor(s) 102, see e.g. at least p. 19, Fig. 1, and related text), 
a display screen (e.g. at least display device, see e.g. at least p. 19, Fig. 1, and related text), 
a user interface (e.g. at least user input device 112, see e.g. at least p. 19, Fig. 1, and related text), 
a satellite positioning system receiver (e.g. at least sensor input 114, GPS, see e.g. at least p. 19, 27, Fig. 1, and related text), a memory (e.g. at least storage device 108, see e.g. at least p. 19, Fig. 1, and related text), and 
a wireless communication transceiver (e.g. at least antennae 118, see e.g. at least p. 19, Fig. 1, and related text); and
playing the electronic video file to the person during the activity via the portable electronic device [intended to motivate the person during the activity] (e.g. step 306, see e.g. at least p. 25, 37, 42-49, Fig. 3-5, and related text, wirelessly streaming, on electronic device 100, the motivational graphics, workout files, and/or media from server 154, wherein the motivational graphics, workout files, and/or media include audio and video media files to motivate the user).

Regarding claim 37, Haughay teaches that the notification comprises a display of a map indicating the person's location (see e.g. at least p. 45).

Regarding claim 38, Haughay teaches that the notification comprises a display of performance information about the person (see e.g. at least p. 45, 49).

Regarding claim 39, Haughay teaches that the electronic video file is received via a mobile telephone network (see e.g. at least p. 28).

Regarding claim 43, Haughay teaches that the electronic video file is a video message (see e.g. at least p. 46).

Regarding claim 44, Haughay teaches that the electronic video file is stored in the memory of the portable electronic device (see e.g. at least p. 24-25, 31).

Regarding claim 45, Haughay teaches that the electronic video file includes an indication of the identity of an individual who sent the electronic video file (see e.g. at least p. 25, 41, 47-49).

Regarding claim 47, Haughay teaches that the activity includes one or more of running, walking, cycling, hiking, climbing, skating, swimming, skiing, aerobic exercising, or weight lifting (see e.g. at least Fig. 3, 5, and related text).

Regarding claim 48, Haughay teaches that the activity includes one or more of running, walking, cycling, hiking, climbing, skating, swimming, skiing, aerobic exercising, or weight lifting (see e.g. at least Fig. 3, 5, and related text).

Regarding claim 49, Haughay discloses a method of motivating, a person during an activity (see e.g. at least Abstract, Fig. 4, and related text), the method comprising:
sending a notification that the person is participating in the activity from a portable electronic device of the person to a remote user (see e.g. at least p. 47-49, Fig.5, and related text, illustrating a real-time interaction between two or more users simultaneously performing an exercise routine, wherein the users are in remote locations, and wherein the performance metrics of the remote users are provided locally to each other, and further wherein audible motivational messages are automatically output locally to each user based on the performance parameters of the user in response to the crossing of both constant and relative thresholds, see also p. 47, reciting: “For example, as user 202 passes the 2-mile mark, an audible cue played through headset 206 may announce a 2-mile split of 10:27. If user 202 has a lead over user 402, cues may be played if the lead is less than a predetermined distance. For example, if the lead is less than 100 feet, an audible cue may be played, such as "he's right behind you." For smaller leads, an audible cue may be the sound of footsteps thumping.”);
after sending the notification, receiving a signal comprising instructions for playing an electronic audio or video file on the portable electronic device of the person (e.g. step 306, see e.g. at least p. 5, 20, 23, 25, 43, Fig. 3-5, and related text, receiving instructions to play a motivational workout file, graphics, and/or media on electronic device 100), wherein the portable electronic device includes a microprocessor (e.g. at least processor(s) 102, see e.g. at least p. 19, Fig. 1, and related text), a display screen (e.g. at least display device, see e.g. at least p. 19, Fig. 1, and related text), a user interface (e.g. at least user input device 112, see e.g. at least p. 19, Fig. 1, and related text), a satellite positioning system receiver (e.g. at least sensor input 114, GPS, see e.g. at least p. 19, 27, Fig. 1, and related text), a memory (e.g. at least storage device 108, see e.g. at least p. 19, Fig. 1, and related text), and a wireless communication transceiver (e.g. at least antennae 118, see e.g. at least p. 19, Fig. 1, and related text); and
playing, in response to receiving the signal, the electronic audio or video file to the person via the portable electronic device during the activity (e.g. step 306, see e.g. at least p. 25, 37, 42-49, Fig. 3-5, and related text, wirelessly streaming, on electronic device 100, the motivational graphics, workout files, and/or media from server 154, wherein the motivational graphics, workout files, and/or media include audio and video media files to motivate the user).

Regarding claim 50, Haughay teaches sending the electronic notification when a performance parameter of the person exceeds a predetermined threshold, wherein the performance parameter is determined by the portable electronic device of the person (e.g. performance metric, see e.g. at least p. 5-8, 17, 20-21).

Regarding claim 51, Haughay teaches receiving input from the person on the portable electronic device [intended to initiate sending the electronic notification] (see e.g. at least p. 6, 42-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-34 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haughay (US 2010/0062818 A1) in view of Tagliabue (US 2008/0200312 A1).

Regarding claim 32, Tagliabue teaches limitations not expressly disclosed by Haughay including namely: that sending a notification occurs via an email message (see e.g. at least p. 11, 146).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Haughay by configuring that sending the notification occurs via an email message as taught by Tagliabue in order to augment a virtual competition experience by enabling users to submit motivational or encouraging messages to other challenge participants (Tagliabue: p. 146).

Regarding claim 33, Tagliabue teaches limitations not expressly disclosed by Haughay including namely: that sending the notification occurs via a text message (see e.g. at least p. 11, 146).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Haughay by configuring that sending the notification occurs via a text message as taught by Tagliabue in order to augment a virtual competition experience by enabling users to submit motivational or encouraging messages to other challenge participants (Tagliabue: p. 146).

Regarding claim 34, Tagliabue teaches limitations not expressly disclosed by Haughay including namely: that the notification comprises an update to the person's status in an online community (see e.g. at least p. 11, 146).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Haughay by configuring that the notification comprises an update to the person's status in an online community as taught by Tagliabue in order to augment a virtual competition experience by enabling users to submit motivational or encouraging messages to other challenge participants (Tagliabue: p. 146).

Regarding claim 52 Tagliabue teaches limitations not expressly disclosed by Haughay including namely: that an electronic notification comprises a message posted in an online community (see e.g. at least p. 11, 146).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Haughay by configuring that the electronic notification comprises a message posted in an online community as taught by Tagliabue in order to augment a virtual competition experience by enabling users to submit motivational or encouraging messages to other challenge participants (Tagliabue: p. 146).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662